Detailed Action
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that claim being related and undue burden would be applicable.  
This is not found persuasive because as shown in the restriction requirement the claim 1 is the link between different groups. However, the claim 1 is well known in the art as shown in the below rejection by prior art of Wang or also as taught by Becker et al. (20160146938, see restriction requirement). Furthermore, the application would require 112 rejection as shown in the below rejection and it leads to a thorough review of the specification to find missing element of the claim which gave the examiner extra burden. 
The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 3, claim recites “the infrared-light-emitting tube is configured to: when the far-channel receiving tube is in an on state, emit an infrared light beam at predetermined far-channel transmission power; or when the near-channel receiving tube is in the on state, emit the infrared light beam at predetermined near-channel transmission power, wherein the far-channel transmission power is greater than the near- channel transmission power”   
However, it is not clear with following reasons. 
“infrared light emitting tube” is a type of light tube designed to emit a beam including infrared light range. However, the claim is requiring much more functionalities which would reasonably expected from a normal “infrared light emitting tube”.  
As a result, it is not clear whether the applicant is asserting that creating new infrared light emitting tube with further controlling mechanism such as feedback and power one and off OR applicant mistakenly claiming the above recited functionality being done by infrared light emitting tube but correctly the limitation being done by a processor or controlling device etc. 
The specification of instant application states as below.
[00118] In a possible embodiment of the present disclosure, the processor 1001 
is further configured to, when the infrared-light-emitting tube is enabled to emit the infrared light beam and the near-channel receiving tube is in the on state, enable the15 infrared-light-emitting tube to emit the infrared light beam at predetermined 
near-channel transmission power, and when the far-channel receiving tube is in the on state, enable the infrared-light-emitting tube to emit the infrared light beam at predetermined far-channel transmission power greater than the near-channel transmission power. 


For the examination purposes, examiner will interpret it as a processor which connected to the light emitting tube (and its power controller) and receiving tube being configured to perform the claimed functionality. 
Dependent claim 4 is also rejected since they inherit the indefiniteness of the claims from which they depend.
As to claim 4, the claim recites “The electronic device according to claim 3, wherein the infrared distance measurement apparatus is capable of being switched between using the far-channel receiving tube and using the near-channel receiving tube”. However, the claim is not clear which structure/structural combination in the infrared distance measurement apparatus being assigned to perform the claimed functional of being switched between using far and near channel (is it a processor? Or a switch Or hands of operator or something else?) Furthermore, the specification of instant application is silent. As a result, the claim is not clear whether the applicant is claiming any further structures to perform the claimed functionality or claiming merely intended use of infrared distance measurement apparatus. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as a processor/microprocessor, or electronic circuit/switch which is connected to both channels and can select the use of channel (i.e., processing units which can operates the algorithm shown in Fig. 3 of the instant application). 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20160246447 hereinafter Wang). 
As to claim 1, Wang teaches an electronic device (FIG. 1-9 are same embodiment with different views, see [0020]-[0028]), comprising 
an infrared distance measurement apparatus and a touch panel (title), 
wherein the touch panel covers the infrared distance measurement apparatus (FIG. 1 and [0034]),
the infrared distance measurement apparatus comprises one infrared-light-emitting tube (10 in FIG. 1 and [0031]) and at least two infrared-light-receiving tubes (9 in FIG. 1 and [0031]), 
the at least two infrared-light-receiving tubes comprise a far-channel receiving tube (left to right proceeding in FIG. 1) and a near-channel receiving tube (top to bottom proceeding in FIG. 1), and 
a distance between the far- channel receiving tube and the infrared-light-emitting tube is greater than a distance between the near-channel receiving tube and the infrared-light-emitting tube (FIG. 1).
Examiner’s further notes regarding “the infrared distance measurement apparatus comprises one infrared-light-emitting tube”
The claim does not require to have only one infrared light emitting tube. 
However, if the claim was trying to claim only one infrared light emitting tube without any more, prior art of Becker et al. (US 20160146938) teaches the configuration (FIG. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang. 
As to claim 2, Wang teaches the electronic device according to claim 1. 
While Wang does not explicitly disclose a circuit board, wherein the infrared-light-emitting tube, the far-channel receiving tube, and the near-channel receiving tube are sequentially arranged on the circuit board for the embodiment, still Wang teaches a circuit board, wherein the infrared-light-emitting tube, the far-channel receiving tube, and the near-channel receiving tube are sequentially arranged on the circuit board are well known in the art technology ([0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Wang by having a circuit board, wherein the infrared-light-emitting tube, the far-channel receiving tube, and the near-channel receiving tube are sequentially arranged on the circuit board for the benefit including compact design with secure structure for the device. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Soga et al. (US 20150358183 hereinafter Soga).
As to claim 3, Wang teaches the electronic device according to claim 1. 
While, Wang does not explicitly disclose the infrared-light-emitting tube is configured to: when the far-channel receiving tube is in an on state, emit an infrared light beam at predetermined far-channel transmission power; or when the near-channel receiving tube is in the on state, emit the infrared light beam at predetermined near-channel transmission power, the examiner notes that every electronic device maintain its power at predetermined level when it is an on state to properly operate electronic sub-devices such as transistors and all of IR touch screen devices uses LED and LED requires transistors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Wang by having the infrared-light-emitting tube is configured to: when the far-channel receiving tube is in an on state, emit an infrared light beam at predetermined far-channel transmission power; or when the near-channel receiving tube is in the on state, emit the infrared light beam at predetermined near-channel transmission power, for the benefit including to properly operate the electronics related to the channel. 
However, Wang does not explicitly disclose the far-channel transmission power is greater than the near-channel transmission power.
Soga teaches disclose the far-channel transmission power is greater than the near-channel transmission power ([0007]). 
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Soga et al. (US 20150358183 hereinafter Soga) and in further view of Li et al. (CN 106873879 hereinafter Li, filed in IDS). 
As to claim 4, Wang teaches the electronic device according to claim 1. 
However, Wang does not explicitly disclose the infrared distance measurement apparatus is capable of being switched between using the far-channel receiving tube and using the near-channel receiving tube, wherein the far-channel receiving tube is configured to receive a first reflected light beam acquired after the infrared light beam is reflected by a to-be- measured object, the near-channel receiving tube is configured to, when a first distance value acquired by the electronic device based on the first reflected light beam is not within a predetermined screen-off distance range and is within a predetermined switching distance range, receive a second reflected light beam acquired after the infrared light beam is reflected by the to-be-measured object. 
Li teaches the infrared distance measurement apparatus is capable of being switched between using the far-channel receiving tube and using the near-channel receiving tube, wherein the far-channel receiving tube is configured to receive a first reflected light beam acquired after the infrared light beam is reflected by a to-be- measured object, the near-channel receiving tube is configured to, when a first distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Wang by having the infrared distance measurement apparatus is capable of being switched between using the far-channel receiving tube and using the near-channel receiving tube, wherein the far-channel receiving tube is configured to receive a first reflected light beam acquired after the infrared light beam is reflected by a to-be- measured object, the near-channel receiving tube is configured to, when a first distance value acquired by the electronic device based on the first reflected light beam is not within a predetermined screen-off distance range and is within a predetermined switching distance range, receive a second reflected light beam acquired after the infrared light beam is reflected by the to-be-measured object, for the benefit including to improve user experience as taught by Li and achieve power efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886